                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )         CASE NO. 3:18-CR-489-WKW
                                           )                [WO]
ROYZELL LIGON, JR.                         )

                                      ORDER

      Defendant Royzell Ligon, Jr. was committed to the custody of the Bureau of

Prisons for the purpose of undergoing a psychological examination pursuant to 18

U.S.C. § 4241. On September 9, 2019, Justin Rigsbee, Ph.D., Psy.D., submitted a

psychological evaluation addressing Mr. Ligon’s competency to stand trial. (Doc.

# 54.) On November 4, 2019, the court held a competency hearing pursuant to 18

U.S.C. § 4241(c). At the hearing, the court admitted into evidence the psychiatric

report of Dr. Rigsbee.

      Upon consideration of that report and the arguments made during the hearing,

the court finds, by a preponderance of the evidence, that Defendant “is presently

suffering from a mental disease or defect rendering him mentally incompetent to the

extent that he is unable to understand the nature and consequences of the proceedings

against him or to assist properly in his defense.” 18 U.S.C. § 4241(d). That

conclusion is based on the report of Dr. Rigsbee, who opined, in pertinent part, that,

Mr. Ligon “evidences an impaired rational understanding and an impaired rational
ability to assist counsel in his defense” and is “unable to assist properly in his

defense.” (Doc. # 54, at 12.)

       Based upon the finding of Defendant’s present incompetency to stand trial, it

is ORDERED as follows:

       (1)      Defendant is COMMITTED to the custody of the Attorney General,

who shall hospitalize Defendant for treatment in a suitable facility pursuant to 18

U.S.C. §§ 4241(d) and 4247.

       (2)      Not later than four months from the date of Defendant’s hospitalization

for additional treatment and evaluation, the examiners designated to conduct or

supervise such treatment shall file with this court a report in writing summarizing

the course of Defendant’s attainment of mental capacity or competency to proceed

in this case.

       The court recommends to the Bureau of Prisons that Defendant be treated at

the Federal Medical Center in Butner, North Carolina. The Clerk of the Court is

DIRECTED to provide the United States Marshal certified copies of this order as

may be necessary to implement its directives. The Clerk of the Court is DIRECTED

to serve a copy of this Order by certified mail, return receipt, on the Complex

Warden, Federal Bureau of Prisons, Federal Correctional Complex, Butner, North

Carolina.




                                            2
DONE this 6th day of November, 2019.

                               /s/ W. Keith Watkins
                             UNITED STATES DISTRICT JUDGE




                               3
